DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al. (US Patent 10382722; hereinafter “Peters”).

	As per claim 1, Peters discloses:	A conference assistance system that indicates a score to recommend a speech of a participant in a conference based on information inputted via an interface (Peters; Col. 8, lines 39-67 & Col. 9, lines 1-24 - The feature scores 120 indicate the various temporal, acoustic, and image-based properties that the modules 110a-110g detect. The feature scores 120 are then used by one or more scoring modules 130 to determine collaboration factor scores 140 for each of multiple collaboration factors representing how well the participant has been participating or is disposed to participate in the future. In some implementations, the collaboration factors may represent how well a media stream is being transmitted or presented, such as an amount of network bandwidth used, a frequency or duration that a participant is speaking, a background noise level for audio or video data, a percentage of time a participant is looking toward the displayed video conference, etc. In some implementations, the collaboration factors may represent different emotional attributes, e.g., with a different score for levels of each of attention, enthusiasm, happiness, sadness, stress, boredom, dominance, fear, anger, or deception; also see Col. 10, lines 9-24 – suggesting actions to take based on the scores (score to recommend a speech of a participant); also see Fig. 6 & Fig. 7 & Col 14, lines 30-53).
	As per claim 2, Peters discloses: 	The conference assistance system according to claim 1 comprising: an interface to input at least one of a voice or an image of a current speaker (Peters; Fig. 3; Col. 10, lines 62-67 and Col. 11, lines 1-4 - each participation module 40 is configured to provide at least an input interface 46 configured to receive media by way of video and/or audio of each requisite one or more conference participants endpoints 12a-f. Typically, the participation modules 40 are configured to operate on each participant endpoints 12a-f existing computer hardware and/or processing means including the utilization of input and output interfaces, for example a video camera or webcam, video displays, microphones, and/or audio speakers); and a first speech timing score estimation portion that estimates a score to recommend a speech based on at least one of a voice or an image of the current speaker (Peters; Col. 8, lines 39-67 & Col. 9, lines 1-24 - The feature scores 120 indicate the various temporal, acoustic, and image-based properties that the modules 110a-110g detect. The feature scores 120 are then used by one or more scoring modules 130 to determine collaboration factor scores 140 for each of multiple collaboration factors representing how well the participant has been participating or is disposed to participate in the future. In some implementations, the collaboration factors may represent how well a media stream is being transmitted or presented, such as an amount of network bandwidth used, a frequency or duration that a participant is speaking, a background noise level for audio or video data, a percentage of time a participant is looking toward the displayed video conference, etc. In some implementations, the collaboration factors may represent different emotional attributes, e.g., with a different score for levels of each of attention, enthusiasm, happiness, sadness, stress, boredom, dominance, fear, anger, or deception; also see Col. 10, lines 9-24 – suggesting actions to take based on the scores (score to recommend a speech of a participant); also see Fig. 6 & Fig. 7 & Col 14, lines 30-53).	As per claim 3, Peters discloses:
	The conference assistance system according to claim 2 comprising an alertness estimation portion that estimates alertness of a current speaker based on at least a voice or an image of the current speaker, wherein the first speech timing score estimation portion determines a score to recommend a speech based on the alertness (Peters; Col. 8, lines 39-67 & Col. 9, lines 1-24 - The feature scores 120 indicate the various temporal, acoustic, and image-based properties that the modules 110a-110g detect. The feature scores 120 are then used by one or more scoring modules 130 to determine collaboration factor scores 140 for each of multiple collaboration factors representing how well the participant has been participating or is disposed to participate in the future. In some implementations, the collaboration factors may represent how well a media stream is being transmitted or presented, such as an amount of network bandwidth used, a frequency or duration that a participant is speaking, a background noise level for audio or video data, a percentage of time a participant is looking toward the displayed video conference, etc. In some implementations, the collaboration factors may represent different emotional attributes, e.g., with a different score for levels of each of attention, enthusiasm, happiness, sadness, stress, boredom, dominance, fear, anger, or deception; also see Col. 10, lines 9-24 – suggesting actions to take based on the scores (score to recommend a speech of a participant); also see Fig. 6 & Fig. 7 & Col 14, lines 30-53).

	As per claim 4, Peters discloses:	The conference assistance system according to claim 1 comprising: an interface to input speech recommendations from other participants (Peters; Col. 11, lines 46-61 - For example, throughout the analysis processor 30, the audio input media stream is analyzed by audio recognition technology in order to detect individual speaking/participation time (speech recommendations from other participants), keyword recognition, and intonation and tone which indicate certain characteristics of each participants collaborative status); and a second speech timing score estimation portion that determines a score to recommend a speech based on the speech recommendations from the other participants (Peters; Col. 13, lines 1-20 - For example, the indicator may indicate a shade of the color red if the composite score is determined to be in excess of a predetermined threshold based on the quality and level of participation (a score to recommend a speech based on the speech recommendations from the other participants)).	
claim 5, Peters discloses:	The conference assistance system according to claim 4, wherein the second speech timing score estimation portion determines a score to recommend a speech based on a total of the speech recommendations from the other participants, and each value of the recommendations from other participants decreases as time elapses since each speech recommendation is made (Peters; Col. 13, lines 1-20 - For example, the indicator may indicate a shade of the color red if the composite (total) score is determined to be in excess of a predetermined threshold based on the quality and level of participation (a score to recommend a speech based on the speech recommendations from the other participants)).

	As per claim 7, Peters discloses:	The conference assistance system according to claim 1 comprising at least any one of: a first speech timing score estimation portion that estimates a first score to recommend a speech based on at least one of a voice and an image of a current speaker; a second speech timing score estimation portion that determines a second score to recommend a speech based on speech recommendations from other participants; and a third speech timing score estimation portion that determines a third score to recommend a speech based on a relationship between a speech content of a current speaker and a past speech of a score calculation subject (Peters; Col. 8, lines 39-67 & Col. 9, lines 1-24 - The feature scores 120 indicate the various temporal, acoustic, and image-based properties that the modules 110a-110g detect. The feature scores 120 are then used by one or more scoring modules 130 to determine collaboration factor scores 140 for each of multiple collaboration factors representing how well the participant has been participating or is disposed to participate in the future. In some implementations, the collaboration factors may represent how well a media stream is being transmitted or presented, such as an amount of network bandwidth used, a frequency or duration that a participant is speaking, a background noise level for audio or video data, a percentage of time a participant is looking toward the displayed video conference, etc. In some implementations, the collaboration factors may represent different emotional attributes, e.g., with a different score for levels of each of attention, enthusiasm, happiness, sadness, stress, boredom, dominance, fear, anger, or deception; also see Col. 10, lines 9-24 – suggesting actions to take based on the scores (score to recommend a speech of a participant); also see Fig. 6 & Fig. 7 & Col 14, lines 30-53).	As per claim 8, Peters discloses:	The conference assistance system according to claim 7, wherein at least any one of the first score, the second score, and the third score is weighted to determine a total speech timing score based on the first score, the second score, and the third score (Peters; Col. 12, lines 26-39 - The composite score may be a selective combination of one or more of the raw trait scores. Each raw trait score may be equally or differently weighted depending on the overall group composite score and/or scenario. Varying equations/algorithms calculating the outcome value of the one or more composite scores can be envisioned, including but not limited to clustering, neural networks, and nonlinear models).		As per claim 9, Peters discloses:	The conference assistance system according to claim 1, wherein when the scores of all For example, the indicator may indicate a shade of the color red if the composite score is determined to be in excess of a predetermined threshold based on the quality and level of participation, a shade of the color orange if the composite score is determined to be within an average predetermined threshold, or a shade of the color green if the composite score is determined be below a predetermined threshold. Thus, providing each of the conference participant endpoints 12a-f with a dynamic indicator exposing each participant's quality and level of participation. Therefore, individually, collectively, and via social influence/pressure encouraging the group to efficiently collaborate).

	As per claim 10, Peters discloses:	The conference assistance system according to claim 1, wherein a score to recommend a speech is used as a speech control parameter of a speech robot (Peters; Col. 7, lines 25-38 - A moderator module (speech robot) calculates a measurement value based on at least one characteristic evaluated by facial and audio recognition of at least one of the endpoint conference participants. The measurement value(s) can be used to represent—in real time—the quality and extent the participants have participated. Therefore, providing active feedback of the level and quality of the one or more conference participants, based on one or more monitored characteristics. Optionally, if certain thresholds are achieved or maintained, the system may trigger certain actions in order to facilitate engagement amongst the conference participants).

	As per claim 11, Peters discloses:
	The conference assistance system according to claim 1, wherein an indication of a score to recommend a speech includes at least any one of an indication using a numeral value, an indication using a time series graph, and a lighting of a signal when the score is a threshold or more or less (Peters; Col. 13, lines 1-20 - For example, the indicator may indicate a shade of the color red if the composite score is determined to be in excess of a predetermined threshold based on the quality and level of participation, a shade of the color orange if the composite score is determined to be within an average predetermined threshold, or a shade of the color green if the composite score is determined be below a predetermined threshold. Thus, providing each of the conference participant endpoints 12a-f with a dynamic indicator exposing each participant's quality and level of participation. Therefore, individually, collectively, and via social influence/pressure encouraging the group to efficiently collaborate).

	As per claim 12, the claim pertains to a method with similar language to claim 1, thus it is rejected similarly.

	As per claim 13, the claim pertains to a method with similar language to claim 3, thus it is rejected similarly.	As per claim 14, the claim pertains to a method with similar language to claim 4, thus it is rejected similarly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Cai et al. (US Patent 10044862; hereinafter “Cai”).		As per claim 6, Peters discloses:	The conference assistance system according to claim 1, upon which claim 6 depends.	Peters, however, fails to disclose an interface to input a voice or a text of a current speaker and a voice or a text of a past speech of a score calculation subject (Cai; Col. 9, lines 1-20 - Such communication can occur via Input/Output (I/O) interface 22); and a third speech timing score estimation portion that determines a score to recommend a speech based on a relationship between a speech content of a current speaker and a past speech of a score calculation subject (Cai; Col. 5, lines 60-67 & Col. 6, lines 1-10 - the method 100 can build a conversation model with successful and unsuccessful recorded dialog for all the agent and customers in the history. For each call, the method can detect all the topics along the conversation as well as the corresponding sentences to express the topics, and through the customer's answers to the agent, the method can detect customer's emotion and if the conversation is successful continued or not, then based on the history data, the system can learn a conversation model. Based on the conversation model, in the run-time, when an agent started a call with the customer, the method will real-time detect the agent's topic and customer's answers, according to this context, the method will compose the current customer state and use the learned conversation model to dynamically provide topic suggestion as well as the best practice sentences the agent could use).

	As per claim 15, the claim pertains to a method with similar language to claim 6, thus it is rejected similarly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
Bilac (US PG Pub 20210056966), which discloses a robot that determines when a person has ceded to speak in a conversation in order to trigger a conversational response.	Graziano (US PG Pub 20190297126), which discloses a system for providing guidance to collaboration participants in a collaboration space.	Lee (US PG Pub 20110043602), which discloses a camera-based facial recognition or other single/multi-party presence detection that can recognized an event in order to provide an alert.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658                     
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658